 Case 3:20-cv-00429-X-BT Document 12 Filed 07/08/20      Page 1 of 1 PageID 121



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


FRANK NUNEZ GARCIA,                   §
        Plaintiff,                    §
                                      §
v.                                    §     Civil Action No. 3:20-cv-429-X (BT)
                                      §
PRESIDENT DONALD TRUMP,               §
ET. AL.,                              §
         Defendants.                  §

                                     ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge.

      Signed this 8th day of July 2020.



                                _________________________________
                                BRANTLEY STARR
                                UNITED STATES DISTRICT JUDGE
